Title: John Quincy Adams to Abigail Adams, 23 July 1783
From: Adams, John Quincy
To: Adams, Abigail



Honoured Mamma
Hague July 23d. 1783

It is indeed a long time since I have receiv’d any Letters from my friends in America, and I must own I have been a little behind hand within these two years; in writing to them. However, I hope they will consider that I have been all that time, almost at the world’s end, or to make the best of it, in such an out of the-way place, as made it very inconvenient for me to write: But I should think myself deficient in my duty, if I should let pass the present opportunity; without giving you some account of my travels, since I left Mr. Dana.
I Set off, from Petersbourg the 19/30 of last October, in company With Count Greco an Italian gentleman with whom I was acquainted, at that place: and on account of the badness of the roads and weather; and of our having a great number of considerable water passages, which had began to freeze over, did not arrive in Stockholm, the capital of Sweeden untill the 25th. of November. The distance is about 800 English Miles. I stay’d at Stockholm about 6 weeks and was much pleas’d with the polite manner in which the people of the



Country treat strangers. Sweeden is the country in Europe which pleases me the most. That is; of those I have seen. Because their manners resemble more those of my own Country, than any I have seen. The King is a Man of great Abilities. In the Space of one day from being one of the most dependent, he rendered himself one of the most absolute Monarchs of Europe. But he is extremely popular, and has persuaded his people that they are free; and that he has only restor’d them their ancient constitution. They think they are free, and are therefore happy. However in the interior parts of the Kingdom he has lost a little of his Popularity because he has laid some heavy taxes upon Brandy, and some other articles.
I Left Stockholm the 31st. of December and was obliged to stop at a small town called Norrkiöping at about 120 miles from Stockholm, for a fortnight, because of a very heavy fall of Snow which happen’d just at that time; I stopp’d also about 3. weeks at Gottenburg, and arriv’d at Copenhagen, the Capital of Denmark (it is about 600. miles from Stockholm) the 15th. of February of the present year. I found there Count Greco who had taken a different road from Stockholm. He had taken a place in a vessel which was to sail three days after my arrival, for Kiel a town in Germany near Hamborough: not to lose the opportunity I took a place in the same vessel, but after having waited three weeks for a Good wind The harbour froze up and we were obliged after all to go to Hamborough by Land. The people in Denmark treat strangers with a great deal of Politeness and Civility, but not with the same open-heartedness, which they do in Sweeden. The government is entirely Monarchical. But it astonishes me, that mankind a whole people can place at the Head of their goverment such a Man as the king of Denmark because his father was a king. The hereditary prince it seems is at least possess’d of common sense, and is regarded in the Country as a prodigy, as he indeed is, if he is compared to his father.
I arrived at Hamborough (which is about 300 English Miles from Copenhagen) a the 11th. of March. I stay’d there near a Month: it is a large city; quite commercial, and will I dare say, carry on hereafter a great deal of Trade with America. But its commerce is somewhat restrain’d because it is surrounded by the Dominions of the King of Denmark, and of the Elector of Hanover. The Danes have built a town, at about a quarter of a Mile from Hamborough, which is become now its rival in commerce, the Hamburgers have named this Place Al-te-na, which signifies, much too near as indeed it is for their commercial interests.

The last city where I made any stay before I arriv’d at Amsterdam was Bremen which is another commercial Republic but the city is much smaller than Hamborough. It was anciently one of the Hanseatic league; and has been in a much more flourishing condition than it is at present. There are at Bremen some publick cellars, which are famous. I drank there some Rhenish wine about 160. Years old. I stay’d only four days at Bremen and arriv’d at Amsterdam the 15th. and at this Place the 21st. of April, and here I have been ever since. Hamborough is about 450 English Miles from this Place.
Last night, at about 11. o’clock, Pappa arrived here from Paris all alone, only accompanied by a Servant; he intends to return to Paris in about three weeks.
I hope, Charles, and Tommy are both well, and my dear Sister, who has been very obliging within these three years. I have receiv’d already from her two letters. I should take it as a great favour if she would favour me with some more; I have quite left off criticizing, especially upon faults in Language at least untill I shall be my self less faulty in this respect.

I am your most dutiful, and affectionate Son.
J. Q. Adams

